Citation Nr: 1448400	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1988 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and February 2012 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The issues of entitlement to service connection for a sleep disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms of a back disorder were not chronic during the Veteran's period of service.  

2.  Symptoms of a back disorder have not been continuous since the Veteran's service separation. 

3.  Degenerative joint disease of the lumbar spine did not manifest during the Veteran's period of service or to a compensable degree within a year thereafter. 

4.  The Veteran's current back disorders are not related to his period of active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5103(a), (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
  
Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  In a January 2010 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the Janaury 2010 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all available pertinent post service treatment records have been requested and that all pertinent records have been obtained.  There is no indication that any records remain outstanding.  

The Veteran was afforded a VA examination in April 2010.  The results from this examination are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and through testimony if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has degenerative joint disease which is classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

The Veteran maintains that his current low back disorder had its onset in and is related to his period of active service.  

While the Veteran reported having sustained several back injuries in service which required treatment, a review of the Veteran's service treatment records reveals no complaints or findings of low back problems.  At the time of a July 1991 inservice hospitalization for psychiatric difficulties, the Veteran was noted to have a 2 centimeter in diameter bruise on his left lateral back, but there were no complaints or findings related to back difficulties noted at that time.  At the time of the Veteran's October 1991 Chapter 5-13 examination, normal findings were reported for the spine and lower extremities.  On his October 1991 Chapter 5-13 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had recurrent back pain; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; or lameness.  

The record also does not reveal any complaints or findings of back problems in the years immediately following service.  

In conjunction with his claim, the Veteran was afforded a VA examination in April 2010.  The examiner indicated that the claims folder was available and had been reviewed.  He noted that the October 1991 service examination was silent for back complaints, condition, or diagnosis.  The Veteran reported that he injured his back when falling off the back of a 5 ton truck in service.  He reported sustaining a back bruise at that time.  

The examiner noted that a review of the Veteran's treatment records revealed that he was found to have a 2 centimeter in diameter bruise on his back when admitted for psychiatric hospitalization in July 1991.  

Following examination, the examiner rendered diagnoses of lumbar degenerative joint and disc disease.  The examiner opined that these were less likely than not caused by or related to military service.  The examiner indicated that the Veteran's military service record was silent for complaints or treatment of a back condition.  She stated that the incidental finding of the 2 cm. bruise on the left lateral back was not an indication for a back condition.  The examiner further noted that there were no private records indicating diagnosis or treatment for a chronic back condition.  She observed that VA treatment records showed complaints of low back pain in 2008 (seventeen years after service) but no treatment until February 2010.  The examiner noted that the Veteran showed a history of obesity which was consistent with the objective radiograph findings.  Therefore, the Veteran's current back condition was less likely than not caused or aggravated by military service.  

In May 2011, the Veteran was afforded a VA spine examination.  At the time of the examination, the Veteran reported having fallen in a hole in 1988 while performing maneuvers at camp with large equipment on his back.  When he came out of the hole he had a sharp low back pain and his friend carried his pack.  He stated that he went to sick call and was given Ibuprofen and told to rest.  The Veteran also reported having injured his back when falling out of a military vehicle in 1989.  He went to sick call and was given Motrin.  The May 2011 VA examiner rendered a diagnosis of osteoarthritis of the lumbar spine.  

The Board finds that symptoms of a low back disability were not chronic in service.  The Veteran's service treatment records make no reference to any complaints or treatment for back problems.  Moreover, at the time of the October 1991 examination, normal findings were reported for the spine and lower extremities and the Veteran checked the "no" boxes on his October 1991report of medical history when asked if he had or had ever had had recurrent back pain; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; or lameness.  The Board finds that the contemporaneous evidence in service, which does not demonstrate symptoms of a low back disability in service, are more probative than the Veteran assertions made in connection with the claim for benefits.  The Board finds that the weight of the evidence does not demonstrate that symptoms of a low back disability were chronic in service.  Where the condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience continuous back symptoms since service separation.  In addition to the medical findings noted on the above service examination and the Veteran's statements in the report of medical history, the earliest post-service treatment records of back problems subsequent to service are dated over a decade following service.  VA treatment and examination records have diagnosed the Veteran as having degenerative joint and degenerative disc disease of lumbar spine.  As such, current disabilities of the back are acknowledged by VA as having been established in the record by competent evidence.  The weight of the lay and medical evidence does not demonstrate that degenerative joint disease of the lumbar spine was manifest to a compensable degree within one year after discharge from active service and service connection on this presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran has asserted that he experienced post-service pain of the back following his claimed in-service injuries.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's statements on the October 1991 report of medical history in which he denied recurrent back pain and the evidence of records which does not demonstrate back problems until 2008.  Thus, the Board does not find the Veteran's more recent assertions of continuous post-service back symptoms since his first period of service, which were made for VA compensation purposes, to be credible and have no probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Thus, they neither establish a nexus between the Veteran's claimed in-service back problems during his period of service and any current back disorder, nor establish a continuity of symptomatology following service. 

The Board next finds that the weight of the evidence demonstrates that the Veteran's current back disorder is not related to active service.  As to a medical nexus between active duty service and current complaints, the claims folder contains no competent evidence of a nexus between any claimed low back disorder and the Veteran's first period of service.  As noted above, the Veteran was informed of the necessity to submit such evidence but has not done so.  Moreover, the April 2010 VA examiner opined that it was less likely than not that the Veteran's current low back disorders were related to his period of service.  The Board finds that the opinion of the VA examiner is highly probative, because it was based on review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiner provided comprehensive reasons and bases for his medical opinion, and pointed to the evidence which supported this opinion. 

The Board finds the Veteran is not competent to testify regarding the etiological basis of his current disorders of the back.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377 , n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because the Veteran is not competent to state that the current degenerative joint disease of the lumbar spine or degenerative disc disease was incurred in service as the diagnosis such disorder falls outside the realm of common knowledge of a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433 , n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .

ORDER

Service connection for a low back disorder is denied.  


REMAND

As it relates to the claim for service connection for a sleep disorder, to include as secondary to service-connected major depressive disorder/PTSD, service connection may be granted on a direct basis or on a secondary basis if proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran maintains that he currently has a sleep disorder which is related to his period of service or to his service-connected major depression/PTSD.  A review of the Veteran's VA treatment records reveals that he has been prescribed Ambien (and generic forms thereof) for sleeping difficulties.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current sleep disorder and its relationship, if any, to his period of service or his service-connected major depression/PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The TDIU is inextricably intertwined with the above issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

An attempt should also be made to obtain up-to-date VA treatment records.  

Given the foregoing, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record copies of all treatment records of the Veteran from the Biloxi VA Healthcare System from August 2013 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disorder.  The claims folder and all other pertinent records, to include any records in Virtual VA or VBMS, must be made available to the examiner and the examiner should note such review in the report.  All indicated tests and studies should be performed and all findings must be reported in detail.  

If any sleep disorder is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise related to the Veteran's period of service.  If not, is it at least as likely as not (50 percent probability or more) that any sleep disorder, if found, is caused or aggravated by (permanently worsened) by the Veteran's service-connected major depression/PTSD.  If the VA examiner finds that a sleep disorder is aggravated (permanently worsened) by the service-connected major depression/PTSD, the examiner should identify, to the extent possible, the baseline level of severity of the sleep apnea prior to aggravation and the level of severity of sleep apnea due to aggravation.  A rationale must be provided for any opinion that is rendered.

3.  Thereafter, schedule the Veteran for review by a VA vocational rehabilitation specialist or vocational specialist, if possible, to assist in determining the current effect of his service-connected disabilities on the abilities to obtain or maintain substantially gainful employment.  The claims folder and all other pertinent records, to include any records in Virtual VA or VBMS, should be made available to the vocational specialist.

The examiner should offer the following opinion: 

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities?  The examiner must comment on the effect of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions or types of employment would be inconsistent with or preclude, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner must set forth the rationale for opinion.

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


